Citation Nr: 1017719	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  06-31 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for claimed 
posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for claimed back 
condition.  

3.  Entitlement to service connection for claimed knee 
condition.  



REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1979 to June 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a August 2005 decision of the RO.  

The Veteran testified before the undersigned Veterans Law 
Judge sitting at the RO in October 2009.  A transcript of the 
hearing has been associated with the claims file.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on her part.  


REMAND

No VA examinations have been conducted with respect to the 
three service connection issues on appeal.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2008); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  


PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition; credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2009).  

Where the claimed stressor is not related to combat, a 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).  

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3) (2009).  

Here, the Veteran submitted multiple letters from friends and 
family that attest to the Veteran's change in behavior after 
returning home from active duty.  Thus, a VA examination is 
warranted to determine whether the Veteran has PTSD or 
another innocently acquired psychiatric disability as a 
result of events in service.


The Back and Knee

At the October 2009 hearing, the Veteran testified that she 
injured her knee in service while dismounting from a 
forklift.  She also believes that running during physical 
training contributed to her current knee pain.  

The May 1984 examination in service indicates a history of 
recurrent back pain.  

As the Veteran is competent to testify to current symptoms of 
knee and back pain, the Board finds that VA examinations for 
both conditions are in order.  

The Veteran is hereby notified that it is her responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2009).  



Accordingly, the case is REMANDED to the RO for the following 
action:

1. The RO should take appropriate steps 
to send the Veteran copies of Request for 
and Authorization to Release Medical 
Records or Health Information (VA Form 
10-5345).  

The RO should attempt to obtain any 
outstanding private medical records 
identified by the Veteran and provide any 
additional VA records.  Any records 
obtained should be associated with the 
claims file.  

The Veteran should be notified in this 
regard that she should submit any new 
medical documentation or evidence to 
support her claims.  

2.  The RO should schedule the Veteran 
for a VA examination to determine the 
nature and likely etiology of the claimed 
psychiatric disorder.  The claims file 
must be made available to the examiner 
for review in connection with the 
examination.  All indicated studies 
should be performed, and all findings 
should be reported in detail.  

If a diagnosis of PTSD or any other 
innocently acquired psychiatric disorder 
is made, the examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not (i.e., probability 
of 50 percent or greater) that the 
diagnosis results from stressors in 
service or had its clinical onset during 
service.  The examiner should provide a 
complete rationale for the opinion.  

3.  The RO should schedule the Veteran 
for a VA examination to ascertain the 
nature and likely etiology of the claimed 
back disorder.  The claims file must be 
made available to the examiner for review 
in connection with the examination.  All 
indicated studies should be performed, 
and all findings should be reported in 
detail.  

If a diagnosis is made, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) that any current disability of 
the spine was due to an injury or other 
event of the Veteran's active duty 
service.  The examiner should provide a 
complete rationale for the opinion.  

4.  The RO should schedule the Veteran 
for a VA examination to ascertain the 
nature and likely etiology of the claimed 
knee disorder.  The claims file must be 
made available to the examiner for review 
in connection with the examination.  All 
indicated studies should be performed, 
and all findings should be reported in 
detail.  

If a diagnosis is made, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) that any current disability of 
the knees was due to an injury or other 
event of the Veteran's active duty 
service.  The examiner should provide a 
complete rationale for the opinion.  

5.  Following completion of all indicated 
development, the RO should readjudicate 
the issues remaining on appeal in light 
of all of the evidence of record.  If any 
benefit sought on appeal remains denied, 
then the RO should furnish the Veteran 
and her representative with a 
Supplemental Statement of the Case and 
afford them with an opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals  

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  








